                                                                                                                             '''"·---·---~


AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)



                                    UNITED STATES DISTRICT COU T                                                     NOV 2 0 2018
                                              SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                         CLERK. U.S. DISTRICT COURT
                                                                                                       SOUTHERN DISTRICT OF CALIFORNIA
                     United States of America                                  JUDGMENT I              BVGRIMINAL CAS             "UTY
                                                                               (For Offenses Committed On or After November I, 1987)
                                v.

                Timoteo Hernandez-Guadalupe                                    Case Number: 3:18-mj-22862-NLS

                                                                               Maxine I Dobro
                                                                              Defendant's Attorney


REGISTRATION NO. 81088298

THE DEFENDANT:
 12<:1 pleaded guilty to count(s) 1 of Complaint
                                          ---~-------------------------

 0 was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, tbe defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                             Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                    1

 D The defendant has been found not guilty on count(s)
                                                                         -------------------
 0 Count(s)                                                                 dismissed on the motion of the United States.
                  -----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 12<:1 Assessment: $10 WAIVED IZI Fine: WAIVED
 12<:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

 the defendant's possession at the time of arrest upon their deportation or removal.


     IT IS ORDERED tbat the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Tuesday, November 20, 2018




                                                                            HONORABLE NITA L. STORMES
                                                                            UNITED STATES MAGISTRATE JUDGE


                                                                                                                     3: 18-mj-22862-NLS
